DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
Claims 1-25 are currently pending.  Claim 25 has been added.  No claims have been cancelled.  Claims 1, 4, 14-17, and 23 are currently amended.  Claims 1, 14, and 23 are independent claims.

Objections – Withdrawn
The Claim Objections of claims 14, 15, and 23 is withdrawn as necessitated by amendment.

Rejections - Withdrawn
The previous 35 U.S.C §102 rejection of claims 1, 6-10, 14, 15, 18-20, 23, and 24 over Choi is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 2-5, 11-13, 16, 17, 21, and 22 over Choi in view of Chaudhuri is withdrawn as necessitated by amendment.

 Response to Arguments
Applicant's arguments, filed 10/04/2021, with respect to the 101 rejection, have been further considered and are found not to be persuasive.
Applicant argues, on page 12 of the Remarks, that claims 1-24 do not recite matter that fall within the enumerated groupings of abstract ideas, and therefore claims 1-24 should not be treated as reciting abstract ideas.  Examiner respectfully disagrees.  Independent claims 1, 14, and 23 recite matter that fall with the Mental Process grouping.  Looking at method claim 14, at step 2A prong 1, the claim recites generating behavioral profile content/parameters that represent a person’s physical, mental and/or emotional state using data from a sensor. This is analogous to a person observing sensor data (e.g. heartrate from a heartrate monitor, etc.) and making an observation that the person is asleep, awake, at rest, running, etc., and writing those observations (parameters) down on pen/paper. Therefore, the claim recites an abstract idea (mental process).
Applicant further argues, on pages 12-18, that claims 1-24 do incorporate the abstract idea into a practical application: “a co-processor located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package, wherein the co-processor to include behavioral processing circuitry dedicated to generating behavioral profile content” and “circuitry to transmit the one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one operator's physical, mental and/or emotional state to one or more decision-making systems other than the general purpose processor” are examples of “an additional element implements a judicial exception with, or uses a judicial exception with a particular machine or manufacture that is integral to the claim” and “an additional element applies the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception”.
Examiner respectfully disagrees. Looking at method claim 14, at step 2A prong 2, the claim recites the additional element of “a co-processor located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package” which merely implements the abstract idea on a computer and require no more than generic computer performing generic computer functions and does not integrate the judicial exception into a practical application . Thus, it’s not a particular machine or manufacture and does not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  The co-processor contributes only nominally or insignificantly to the execution of the claimed method.  The courts have found that merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea does not integrate the judicial exception into a practical application. The additional element of the “providing” step is merely an extra-solution data output step and does not integrate the judicial exception into a practical application.
In regards to Applicant’s arguments for step 2B on pages 18-19 of the Remarks, Examiner respectfully disagrees with Applicant’s arguments. Looking at method claim 14, at step 2B, the additional element of “at a co-processor located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package” is just a generically recited component only amounting to “apply it” (MPEP 2106.05(f)) and is described merely as an object on which the method operates, which does not provide significantly more (MPEP 2106.05(b)).  Also, the courts have held that merely adding generic computer components or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Moreover, the extent to which (or how) the “co-processor located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package” is claimed does not impose meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method would not provide significantly more nor does employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, add significantly more.  The additional element of the “providing” step is merely an extra-solution data output step, is well- understood, routine, and conventional of receiving/transmitting data over a network (see MPEP 2106.05(d)(II)(i)), and does not add significantly more. Therefore, claim 14 does not amount to significantly more than the judicial exception.
Claim 1 has a similar analysis as Claim 14. The addition of memory, “behavioral content processing circuitry....perform one or more particular operations” and circuitry to transmit are additional elements. However, no details as to any of the memory or circuitry, nor any details on the “particular operations” are claimed. Thus, these additional elements are generic and only amount to “apply it”. Therefore, the claim does not integrate the judicial exception into a practical application nor does the claim amount to significantly more. 
Likewise Claim 23 has a similar analysis to claim 14. The additional elements of “behavioral processing circuitry”, “means for obtaining”, “means for processing”, “means for generating”, and “means for providing”, in view of the 112(f) as structure, are just generic elements according to paragraph 0124. There are no details as to any of the circuitry nor any details on the “means” that are claimed. Thus, these additional elements are generic and only amount to “apply it”. Therefore, the claim does not integrate the judicial exception into a practical application nor does the claim amount to significantly more.
Therefore, Applicant’s arguments are not persuasive. Thus, claims 1, 14, and 23, and corresponding dependent claims, claims 2-13, 15-22, and 24, are not patent eligible. See rejection below for the current 101 rejection.

Applicant's arguments filed 10/04/2021 in regards to the prior art rejections have been fully considered but they are moot in view of the new grounds of rejection.
Assuming arguendo, Applicant argues on pages 19-21:
As mentioned, to anticipate a claim, the applied document, such as the Choi document, must show every element of the claim. Choi appears to show an electronic device configured to sense generation of an event and create or update a user profile based on the sensed event. See, for example, paragraph [0006] of Choi. However, Assignee respectfully submits that Choi does not disclose “a co-processor located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package, wherein the co-processor is dedicated to generating behavioral profile content based at least in part on sensor content, wherein the behavior profile content to include one or more signals and/or signal packets representative of a specified set of parameters representative of at least one particular operator's physical, mental and/or emotional state” and “circuitry to transmit the one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one operator’s physical, mental and/or emotional state to one or more decision-making systems other than the general purpose processor’ as recited in claim 1, as amended. By contrast, for example, Choi appears to show that an electric device may include number of different device types, such as computers, tablet devices, telephones, etc. See, for example, paragraph [0034] of Choi. Further, Choi appears to show a general purpose processor 120 coupled to a memory 130. See, for example, FIG. 1 and/or paragraph [0039] of Choi. There appears to be no mention in Choi of a co-processor dedicated to generating a specified set of parameters representative of at least one particular operator’s physical, mental and/or emotional state, wherein the co-processor is coupled to a general purpose processor and located on the same semiconductor die or within the same semiconductor package.
Assignee respectfully submits that such concepts of dedicated co-processors for generating specified sets of parameters representative of at least one operator’s physical, mental and/or emotional state and/or providing such sets of parameters from a dedicated co-processor to one or more decision-making systems are not mentioned in Choi. Rather, Choi states “The processor 120 may include one or more of a central processing unit (CPU), an application processor (AP) and a communication processor (CP)” as seen, for example, at paragraph [0041] of Choi. Assignee further submits that Choi does not disclose a dedicated co-processor including circuitry to transmit a specified set of parameters representative of at least one operator’s physical, mental and/or emotional state to one or more decision-making systems other than the general purpose processor.”


Examiner notes that Applicant’s arguments are directed to the newly amended claim language.  Choi does disclose that the “electronic device 1701 may include one or more processors…1710” [0303], “processor 1710 may be implemented as a system on chip (SoC)” [0304], “ a phrase “processor configured (or set) to perform A, B and C” may mean a dedicated processor (e.g., an embedded processor) for performing a corresponding operation or a generic-purpose processor (e.g., a CPU or an application processor) capable of performing corresponding operations by executing one or more software programs stored in a memory device” [0032], and generating behavioral profile content based at least in part on sensor content (at least [0062]); however, newly applied reference Frazer is relied upon to teach the recited claim language of “a co-processor located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package”.  Therefore, the references have been reasonably interpreted as teaching the recited claim language.  See rejection below for the current 103 rejection.
Applicant further argues that Choi does not disclose a dedicated co-processor including circuitry to transmit a specified set of parameters representative of at least one operator’s physical, mental and/or emotional state to one or more decision-making systems other than the general purpose processor.  Examiner respectfully disagrees.  Choi discloses that the “processor may be configured to control an external electronic device by transmitting at least some of the created profile to the external electronic device through the communication module” [0181] [0032] [0303]. The external electronic device [one or more decision-making systems] would be a device other than the general purpose processor of the apparatus. Therefore, the references, as a whole, have been reasonably interpreted as teaching the recited claim language.  See rejection below for the current 103 rejection.
Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a dedicated co-processor including circuitry to transmit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further argues on pages 21-28 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above.  The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Applicant further argues on pages 21 in regards to new claim 25: 
Assignee also wishes to point out that new claim 25 is also distinguished over Choi. For example, Assignee submits that Choi does not disclose “wherein the circuitry to transmit the one or more signals and/or signal packets to transmit the one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one operator’s physical, mental and/or emotional state to one or more decision-making systems other than the general purpose processor to control, at least in part, operation of a particular machine to affect safety of the at least one operator or one or more other individuals or a combination thereof.”

Examiner respectfully disagrees, noting that Choi does teach the recited language of new claim 25.  In particular, Choi teaches that the profile [which includes one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one operator's physical, mental and/or emotional state] is transmitted to an external electronic device [decision-making system(s)], the external device capable of adjusting various parameters based on the transmitted profile to affect safety of the at least one operator or one or more other individuals or a combination thereof (see at least [0069] [0071] [0075]-[0079] [0081] [0082] [0105] [0181] [0277]).  Therefore, the references have been reasonably interpreted as teaching the recited claim language.  See rejection below for the current 103 rejection.

Applicant further argues on pages 28-30 that Lodato fails to teach the newly amended claim language and new claim 25.  Examiner notes that Lodato is not relied upon on in the current 35 USC 103 rejections.  Thus, arguments in regards to Lodato are moot. 

Information Disclosure Statement
The information disclosure statement submitted on 10/06/2021 was filed on the mailing date of the application on 03/15/2018. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that does use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the word “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for obtaining”, “means for processing”, “means for generating”, and “means for providing” in claim 23. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 — Is the claim statutory?
Claims 1-13 and 25 are directed to an apparatus. Claims 14-22 are directed to a method. Claims 23-24 are directed to an apparatus. The claims are therefore directed to one of the four statutory categories.

Step 2A — Is the claim directed to a judicial exception?
Prong 1: (Does the claim recite an abstract idea, law of nature, or natural phenomenon?)

Independent claim 1 recites “…generating behavioral profile content based at least in part on sensor content, wherein the behavior profile content to include… a specified set of parameters representative of at least one particular operator's physical, mental and/or emotional state, … to generate the behavioral profile content for the at least one particular operator”, as drafted, is a process that, under its broadest reasonable interpretation, is performed in the mind.  Thus, the claim recites generating behavioral profile content/parameters that represent a person’s physical, mental and/or emotional state using data from a sensor. This is analogous to a person observing sensor data (e.g. heart-rate from a heart-rate monitor, etc.) and making an observation that the person is asleep, awake, at rest, running, etc., and writing those observations (parameters) down on pen/paper. Thus, the claim recites an abstract idea (mental process).

Claims 2-13 and 25 incorporate the limitations of the parent claim 1 and thus recite the same abstract idea.

Independent claim 14 recites “...generating behavioral profile content based at least in part on sensor content, wherein the behavior profile content comprises… a specified set of parameters representative of at least one particular operator's physical, mental and/or emotional state, …generate…the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state”, as drafted, is a process that, under its broadest reasonable interpretation, is performed in the mind.  Thus, the claim recites generating behavioral profile content/parameters that represent a person’s physical, mental and/or emotional state using data from a sensor. This is analogous to a person observing sensor data (e.g. heart-rate from a heart-rate monitor, etc.) and making an observation that the person is asleep, awake, at rest, running, etc., and writing those observations (parameters) down on pen/paper. Thus, the claim recites an abstract idea (mental process).

Claims 15-22 incorporate the limitations of the parent claim 14 and thus recite the same abstract idea.

Independent claim 23 recites “...generating behavioral profile content based at least in part on sensor content, wherein the behavior profile content to include…a specified set of parameters representative of at least one particular operator's physical, mental and/or emotional state, …generating…the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state”, as drafted, is a process that, under its broadest reasonable interpretation, is performed in the mind.  Thus, the claim recites generating behavioral profile content/parameters that represent a person’s physical, mental and/or emotional state using data from a sensor. This is analogous to a person observing sensor data (e.g. heart-rate from a heart-rate monitor, etc.) and making an observation that the person is asleep, awake, at rest, running, etc., and writing those observations (parameters) down on pen/paper. Thus, the claim recites an abstract idea (mental process).

Claims 24 incorporates the limitations of the parent claim 23 and thus recite the same abstract idea.

Prong 2: (Does the claim recite additional elements that integrate the judicial exception into a practical application?)

Independent Claim 1 recites additional elements of “a co-processor located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package”, “at least one memory”, “behavioral content processing circuitry”, and “circuitry” merely require no more than generic computer performing generic computer functions and merely implement the abstract idea on a computer and do not integrate the judicial exception into a practical application. The additional elements of the co-processor comprising at least one memory to store the sensor content to include signals and/or states obtained from one or more sensors; behavioral content processing circuitry, to include circuitry to perform one or more particular operations, to process the sensor content, and circuitry to transmit the one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one operator's physical, mental and/or emotional state to one or more decision-making systems other than the general purpose processor which are just generically recited components only amounting to “apply it”. The additional elements of “signals and/or states obtained from one or more sensors” is extra-solution data gathering and the “transmit” step is an extra-solution data output step and does not integrate the judicial exception into a practical application. Additionally, indicating what the parameters [signals/signal packets] are “representative of” (the state of the use/operator) is just a generic link of the judicial exception to a particular technological environment or field of use. Therefore, the claim does not integrate the judicial exception into a practical application.

Claim 2 recites additional element of “the behavioral content processing circuitry to include a plurality of configurable sensor content processing units to individually perform particular sensor content processing operations” which merely implements the abstract idea on a computer and require no more than generic computer performing generic computer functions and are just generically recited components only amounting to “apply it”. Therefore, the claim does not integrate the judicial exception into a practical application.

Claim 3 recites additional element of “the behavioral content processing circuitry to include a plurality of configurable machine-learning units to individually perform particular machine-learning techniques” which merely implements the abstract idea on a computer and require no more than generic computer performing generic computer functions and are just generically recited components only amounting to “apply it”. Therefore, the claim does not integrate the judicial exception into a practical application.

Claim 4 recites additional element of “the individual sensor content processing units of the plurality of configurable sensor content processing units or individual machine-learning units of the plurality of configurable machine learning units, or a combination thereof, to be configurable at least in part in accordance one or more control signals generated by control circuitry at least in part in response to one or more sensor availability parameters, one or more sensor type parameters, one or more parameters descriptive of a particular operator of the at least one particular operator, one or more environmental parameters, one or more behavioral profile content specification parameters, or one or more parameters to be obtained from the one or more decision-making systems, or any combination thereof” which merely implements the abstract idea on a computer and require no more than generic computer performing generic computer functions and are just generically recited components only amounting to “apply it”. Therefore, the claim does not integrate the judicial exception into a practical application.

Claim 5 recites additional element of “the individual sensor content processing units of the plurality of configurable sensor content processing units combine, adjust timing, reduce noise, convert from digital to analog, convert from analog to digital, or normalize, or any combination thereof, one or more of the signals and/or states obtained from the one or more sensors” which merely implements the abstract idea on a computer and require no more than generic computer performing generic computer functions and are just generically recited components only amounting to “apply it”. Therefore, the claim does not integrate the judicial exception into a practical application.

Claim 6 recites additional element of “wherein the specified set of parameters representative of the at least one particular operator’s physical, mental and/or emotional state comprises a specified set of parameters representative of a current behavioral state and biological state of the at least one particular operator”. Indicating what the parameters are “representative of” (the state of the user/operator) is just a generic link of the judicial exception to a particular technological environment or field of use. Therefore, the claim does not integrate the judicial exception into a practical application.

Claim 7 recites additional element of “the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state to include one or more parameters representative of focal point, excitement, anger, fear, fatigue, dehydration, or focus/distraction, or any combination thereof” which is descriptive of the data being analyzed/the results of the analysis.  Additionally, indicating what the parameters are “representative of” (the state of the user/operator) is just a generic link of the judicial exception to a particular technological environment or field of use. Therefore, the claim does not integrate the judicial exception into a practical application.

Claim 8 recites additional element of “the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state to include one or more parameters representative of regret/error acknowledgment, hunger, sloppiness/precision, empathy, or social engagement level, or any combination thereof” which is descriptive of the data being analyzed/the results of the analysis. Additionally, indicating what the parameters are “representative of” (the state of the user/operator) is just a generic link of the judicial exception to a particular technological environment or field of use. Therefore, the claim does not integrate the judicial exception into a practical application.

Claim 9 recites the additional element of “the behavioral content processing circuitry to generate the behavioral profile content repetitively” which is a repetition of the metal process within the abstract idea. The additional element of the behavioral content processing circuitry merely implements the abstract idea on a computer and require no more than generic computer performing generic computer functions and are just generically recited components only amounting to “apply it”. Therefore, the claim does not integrate the judicial exception into a practical application.

Claim 10 recites the additional element of “the one or more sensors to include at least one camera, at least one microphone, at least one perspiration and/or temperature sensor, at least one pressure sensor, at least one heart rate monitor, at least one hydration sensor, or at least one breath sensor, or any combination thereof” which are just generically recited components only amounting to “apply it”. Additionally, all these claimed computer components are recited at a high level of generality and merely invoked as a tool for sensing. Therefore, the claim does not integrate the judicial exception into a practical application.

Claim 11 recites the additional element of “the behavioral content processing circuitry to process the sensor content from the at least one microphone to generate one or more parameters representative of volume, tone, or sentiment, or any combination thereof” which merely discloses insignificant extra-solution activity describing data gathering and outputting. The claimed computer component (microphone) is recited at a high level of generality and merely invoked as a tool for sensing. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The additional element of the behavioral content processing circuitry merely implements the abstract idea on a computer and require no more than generic computer performing generic computer functions and are just generically recited components only amounting to “apply it”.  Additionally, indicating what the parameters are “representative of” (volume, tone, sentiment, etc.) is just a generic link of the judicial exception to a particular technological environment or field of use. Therefore, the claim does not integrate the judicial exception into a practical application.

Claim 12 recites the additional element of “the behavioral content processing circuitry to process the sensor content from the at least one camera to generate one or more parameters representative of pupil dilation, focal point, blink duration, or blink rate, or any combination thereof” which merely discloses insignificant extra-solution activity describing data gathering and outputting. The claimed computer component (camera) is recited at a high level of generality and merely invoked as a tool for sensing. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The additional element of the behavioral content processing circuitry merely implements the abstract idea on a computer and require no more than generic computer performing generic computer functions and are just generically recited components only amounting to “apply it”. Additionally, indicating what the parameters are “representative of” (pupil dilation, focal point, blink duration, blink rate, etc.) is just a generic link of the judicial exception to a particular technological environment or field of use. Therefore, the claim does not integrate the judicial exception into a practical application.

Claim 13 recites the additional element of “the plurality of configurable machine-learning units circuitry to process content representative of one or more characteristics of the at least one particular operator or user-generic content, or a combination thereof, to train a machine-learning parameter set” merely implements the abstract idea on a computer and require no more than generic computer performing generic computer functions and are just generically recited components only amounting to “apply it”. Therefore, the claim does not integrate the judicial exception into a practical application.

Independent claim 14 recites additional element of “a co-processor located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package” merely implement the abstract idea on a computer and require no more than generic computer performing generic computer functions and does not integrate the judicial exception into a practical application.  The additional elements of the co-processor generating signals and or signal packets representative of the parameters which is just a generically recited component only amounting to “apply it”. The additional “obtaining” step is extra-solution data gathering and additional “providing” step is an extra-solution data output step. Additionally, indicating what the parameters [signals/signal packets] are “representative of” (the state of the use/operator) is just a generic link of the judicial exception to a particular technological environment or field of use. Therefore, the claim does not integrate the judicial exception into a practical application.

Claim 15 recites additional element of “the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state includes one or more parameters representative of a current behavioral state and biological state of the at least one particular operator”. Indicating what the parameters are “representative of” (the state of the user/operator) is just a generic link of the judicial exception to a particular technological environment or field of use. Therefore, the claim does not integrate the judicial exception into a practical application.

Claim 16 recites additional element of “the co-processor includes a plurality of operational units to respectively perform one or more particular machine-learning operations” which merely implements the abstract idea on a computer and require no more than generic computer performing generic computer functions and are just generically recited components only amounting to “apply it”. Therefore, the claim does not integrate the judicial exception into a practical application.

Claim 17 recites additional element of “selecting at least one of the one or more particular machine-learning operations for processing the sensor content based, at least in part, on an identity of the at least one particular operator” which are further mental steps within the abstract idea. Therefore, the claim does not integrate the judicial exception into a practical application.

Claim 18 recites additional element of “the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state includes one or more parameters representative of focal point, excitement, anger, fear, fatigue, dehydration, focus/distraction, regret/error acknowledgment, hunger, sloppiness/precision, empathy, or social engagement level, or any combination thereof” which is descriptive of the data being analyzed/the results of the analysis. Additionally, indicating what the parameters are “representative of” (the state of the user/operator) is just a generic link of the judicial exception to a particular technological environment or field of use. Therefore, the claim does not integrate the judicial exception into a practical application.

Claim 19 recites the additional element of “the processing the sensor content to generate the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state comprises repetitively processing the sensor content to update the behavioral profile content” which is a repetition of the metal process within the abstract idea. Therefore, the claim does not integrate the judicial exception into a practical application.

Claim 20 recites the additional element of “the repetitively processing the sensor content comprises processing the sensor content at specified intervals of time” which is a repetition of the metal process within the abstract idea. Therefore, the claim does not integrate the judicial exception into a practical application.

Claim 21 recites the additional element of “the processing the sensor content comprises processing content obtained from at least one microphone to generate one or more parameters representative of volume, tone, or sentiment, or any combination thereof” which merely discloses insignificant extra-solution activity describing data gathering and outputting. The claimed computer component (microphone) is recited at a high level of generality and merely invoked as a tool for sensing. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, indicating what the parameters are “representative of” (volume, tone, sentiment, etc.) is just a generic link of the judicial exception to a particular technological environment or field of use. Therefore, the claim does not integrate the judicial exception into a practical application.

Claim 22 recites the additional element of “the processing the sensor content comprises processing content obtained from at least one camera to generate one or more parameters representative of pupil dilation, focal point, blink duration, or blink rate, or any combination thereof” which merely discloses insignificant extra-solution activity describing data gathering and outputting. The claimed computer component (camera) is recited at a high level of generality and merely invoked as a tool for sensing. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, indicating what the parameters are “representative of” (pupil dilation, focal point, blink duration, blink rate, etc.) is just a generic link of the judicial exception to a particular technological environment or field of use. Therefore, the claim does not integrate the judicial exception into a practical application.

Independent claim 23 recites additional elements of “a co-processor located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package” and “behavioral processing circuitry” which merely require no more than generic computer performing generic computer functions and merely implement the abstract idea on a computer and do not integrate the judicial exception into a practical application.  The additional elements of a behavioral processing circuitry generating signals and or signal packets representative of the parameters, “means for obtaining”, “means for processing”, and “means for providing” which are just a generically recited components only amounting to “apply it” (Examiner notes that the BRI of the elements that invoke 112(f) are described as just generic computer components — see paragraph 0124 of the specification). The additional “obtaining” step is extra-solution data gathering and additional “providing” step is an extra-solution data output step. Additionally, indicating what the parameters [signals/signal packets] are “representative of” (the state of the use/operator) is just a generic link of the judicial exception to a particular technological environment or field of use. Therefore, the claim does not integrate the judicial exception into a practical application.

Claim 24 recites additional element of “the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state to include one or more parameters representative of focal point, excitement, anger, fear, fatigue, dehydration, focus/distraction, regret/error acknowledgment, hunger, sloppiness/precision, empathy, or social engagement level, or any combination thereof” which is descriptive of the data being analyzed/the results of the analysis. Additionally, indicating what the parameters are “representative of” (the state of the user/operator) is just a generic link of the judicial exception to a particular technological environment or field of use. Therefore, the claim does not integrate the judicial exception into a practical application.

Step 2B — Does the claim as a whole amount to significantly more than the abstract idea? 

Independent Claim 1 again recites additional element of “a co-processor located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package” is just generically recited components only amounting to “apply it” (MPEP 2106.05(f)) and is described merely as an object on which the method operates, which does not provide significantly more (MPEP 2106.05(b)).  Also, merely adding generic computer components or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Moreover, the extent to which (or how) the “co-processor located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package” is claimed does not impose meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method would not provide significantly more.  The particular machine or manufacture, as recited, is not integral to the claim (MPEP 2106.05(b)).  With regard to whether a “co-processor dedicated to” amounts to a particular machine, there is no details of the “processing circuitry”. Merely saying the processing circuitry is “dedicated to” doing a particular function is an intended use (MPEP 2106.05(b)). The claim does not recite a particular type of co-processor nor does it provide any details about the structure of the co-processor, therefore this is just adding a generically recited co-processor to implement the abstract idea.  The additional elements co-processor generating signals and or signal packets representative of the parameters, at least one memory to store the sensor content to include signals and/or states, behavioral content processing circuitry, to include circuitry to perform one or more particular operations, to process the sensor content, and circuitry to transmit the one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one operator’s physical, mental and/or emotional state to one or more decision-making systems other than the general purpose process which are just generically recited components only amounting to “apply it” and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)). The additional elements of “signals and/or states obtained from one or more sensors” and additional “transmit” step are well-understood, routine, and conventional of receiving/transmitting data over a network (see MPEP 2106.05(d)(II)(i)). The description of what the generated signals are representative of is again a generic link to a particular technological environment or field of use (MPEP 2106.05(h)).  Thus, the claim does not amount to significantly more. 

Claim 2 again recites the additional element of “the behavioral content processing circuitry to include a plurality of configurable sensor content processing units to individually perform particular sensor content processing operations” which are just generically recited components only amounting to “apply it” (MPEP 2106.05(f)). Thus, the claim does not amount to significantly more.

Claim 3 again recites the additional element of “the behavioral content processing circuitry to include a plurality of configurable machine-learning units to individually perform particular machine-learning techniques” which are just generically recited components only amounting to “apply it” (MPEP 2106.05(f)). Thus, the claim does not amount to significantly more.

Claim 4 again recites the additional element of “the individual sensor content processing units of the plurality of configurable sensor content processing units or individual machine-learning units of the plurality of configurable machine learning units, or a combination thereof, to be configurable at least in part in accordance one or more control signals generated by control circuitry at least in part in response to one or more sensor availability parameters, one or more sensor type parameters, one or more parameters descriptive of a particular operator of the at least one particular operator, one or more environmental parameters, one or more behavioral profile content specification parameters, or one or more parameters to be obtained from a decision-making system, or any combination thereof” which are just generically recited components only amounting to “apply it” (MPEP 2106.05(f)). Thus, the claim does not amount to significantly more.

Claim 5 again recites the additional element of “the individual sensor content processing units of the plurality of configurable sensor content processing units combine, adjust timing, reduce noise, convert from digital to analog, convert from analog to digital, or normalize, or any combination thereof, one or more of the signals and/or states obtained from the one or more sensors” which are just generically recited components only amounting to “apply it” (MPEP 2106.05(f)). Thus, the claim does not amount to significantly more.

Claim 6 again recites the additional element of “the specified set of parameters representative of the at least one particular operator’s physical, mental and/or emotional state comprises a specified set of parameters representative of a current behavioral state and biological state of the at least one particular operator”.  The description of what the parameters are “representative of” (the state of the user/operator) is again just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Thus, the claim does not amount to significantly more.

Claim 7 again recites the additional element of “the specified set of parameters including parameters representative of focal point, excitement, anger, fear, fatigue, dehydration, or focus/distraction, or any combination thereof” which is descriptive of the data being analyzed/the results of the analysis (MPEP 2106.05(g), 2106.05(h)). Additionally, describing what the parameters are “representative of” (the state of the user/operator) is just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Thus, the claim does not amount to significantly more.

Claim 8 again recites the additional element of “the specified set of parameters including parameters representative of regret/error acknowledgment, hunger, sloppiness/precision, empathy, or social engagement level, or any combination thereof” which is descriptive of the data being analyzed/the results of the analysis (MPEP 2106.05(g), 2106.05(h)). Additionally, describing what the parameters are “representative of” (the state of the user/operator) is just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Thus, the claim does not amount to significantly more. 

Claim 9 again recites the additional element of “the behavioral content processing circuitry to generate the behavioral profile content repetitively” which is merely a repetition of the metal process within the abstract idea. Thus, the claim does not amount to significantly more.

Claim 10 again recites the additional element of “the sensors to include at least one camera, at least one microphone, at least one perspiration and/or temperature sensor, at least one pressure sensor, at least one heart rate monitor, at least one hydration sensor, or at least one breath sensor, or any combination thereof” which are just generically recited components only amounting to “apply it” (MPEP 2106.05(f)). Thus, the claim does not amount to significantly more.

Claim 11 again recites the additional element of “the behavioral content processing circuitry to process the sensor content from the at least one microphone to generate one or more parameters representative of volume, tone, or sentiment, or any combination thereof” which merely discloses insignificant extra-solution activity describing mere data gathering (MPEP 2106.05(g)). The claimed computer component (microphone) is recited at a high level of generality and merely invoked as a tool for sensing. Simply implementing the abstract idea on a generic computer does not amount to significantly more than the abstract idea. Additionally, describing what the parameters are “representative of” (volume, tone, sentiment, etc.) is just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Thus, the claim does not amount to significantly more.

Claim 12 again recites the additional element of “the behavioral content processing circuitry to process the sensor content from the at least one camera to generate one or more parameters representative of pupil dilation, focal point, blink duration, or blink rate, or any combination thereof” which merely discloses insignificant extra-solution activity describing mere data gathering (MPEP 2106.05(g)). The claimed computer component (camera) is recited at a high level of generality and merely invoked as a tool for sensing. Simply implementing the abstract idea on a generic computer does not amount to significantly more than the abstract idea. Additionally, describing what the parameters are “representative of” (pupil dilation, focal point, blink duration, blink rate, etc.) is just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Thus, the claim does not amount to significantly more.

Claim 13 again recites the additional element of “the plurality of configurable machine learning units circuitry to process content representative of one or more characteristics of the at least one particular operator or user-generic content, or a combination thereof, to train a machine-learning parameter set” which are just generically recited components only amounting to “apply it” (MPEP 2106.05(f)). Thus, the claim does not amount to significantly more.

Independent claim 14 again recites the additional element of “at a co-processor located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package” is just a generically recited component only amounting to “apply it” (MPEP 2106.05(f)) and is described merely as an object on which the method operates, which does not provide significantly more (MPEP 2106.05(b)).  Also, merely adding generic computer components or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Moreover, the extent to which (or how) the “co-processor located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package” is claimed does not impose meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method would not provide significantly more.  The particular machine or manufacture, as recited, is not integral to the claim (MPEP 2106.05(b)). With regard to whether a “co-processor dedicated to” amounts to a particular machine, there is no details of the “processing circuitry”. Merely saying the processing circuitry is “dedicated to” doing a particular function is an intended use (MPEP 2106.05(b)). The claim does not recite a particular type of co-processor nor does it provide any details about the structure of the co-processor, therefore this is just adding a generically recited co-processor to implement the abstract idea.  The additional elements of the co-processor generating signals and or signal packets representative of the parameters which is just a generically recited component only amounting to “apply it” and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)).  The additional “obtaining” step and additional “providing” step are well- understood, routine, and conventional of receiving/transmitting data over a network (see MPEP 2106.05(d)(II)(i)). The description of what the generated signals are representative of is again a generic link to a particular technological environment or field of use (MPEP 2106.05(h)). Thus, the claim does not amount to significantly more. 

Claim 15 again recites the additional element of “the specified set of parameters representative of the at least one particular operator’s physical, mental and/or emotional state includes one or more parameters representative of a current behavioral state and biological state of the at least one particular operator”. Describing what the parameters are “representative of” (the state of the user/operator) is just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Thus, the claim does not amount to significantly more.

Claim 16 again recites the additional element of “the co-processor includes a plurality of operational units to respectively perform one or more particular machine-learning operations” which are just generically recited components only amounting to “apply it” (MPEP 2106.05(f)). Thus, the claim does not amount to significantly more.

Claim 17 again recites the additional element of “selecting at least one of the one or more particular machine-learning operations for processing the sensor content based, at least in part, on an identity of the at least one particular operator” which are further mental steps within the abstract idea. Thus, the claim does not amount to significantly more.

Claim 18 again recites the additional element of “the specified set of parameters including parameters representative of focal point, excitement, anger, fear, fatigue, dehydration, focus/distraction, regret/error acknowledgment, hunger, sloppiness/precision, empathy, or social engagement level, or any combination thereof” which is descriptive of the data being analyzed/the results of the analysis (MPEP 2106.05(g), 2106.05(h)). Additionally, describing what the parameters are “representative of” (the state of the user/operator) is just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Thus, the claim does not amount to significantly more.

Claim 19 again recites the additional element of “the processing the sensor content to generate the specified set of parameters representative of the at least one particular operator’s physical, mental and/or emotional state comprises repetitively processing the sensor content to update the behavioral profile content” which is a repetition of the metal process within the abstract idea. Thus, the claim does not amount to significantly more.

Claim 20 again recites the additional element of “the repetitively processing the sensor content comprises processing the sensor content at specified intervals of time” which is a repetition of the metal process within the abstract idea. Thus, the claim does not amount to significantly more.

Claim 21 again recites the additional element of “the processing of the sensor content from at least one microphone to generate one or more parameters representative of volume, tone, or sentiment, or any combination thereof” which merely discloses insignificant extra-solution activity describing mere data gathering (MPEP 2106.05(g)). The claimed computer component (microphone) is recited at a high level of generality and merely invoked as a tool for sensing. Simply implementing the abstract idea on a generic computer does not amount to significantly more than the abstract idea. Additionally, describing what the parameters are “representative of” (volume, tone, sentiment, etc.) is just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Thus, the claim does not amount to significantly more.

Claim 22 again recites the additional element of “the processing of the sensor content from at least one camera to generate one or more parameters representative of pupil dilation, focal point, blink duration, or blink rate, or any combination thereof” which merely discloses insignificant extra-solution activity describing mere data gathering (MPEP 2106.05(g)). The claimed computer component (camera) is recited at a high level of generality and merely invoked as a tool for sensing. Simply implementing the abstract idea on a generic computer does not amount to significantly more than the abstract idea. Additionally, describing what the parameters are “representative of” (pupil dilation, focal point, blink duration, blink rate, etc.) is just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Thus, the claim does not amount to significantly more. 

Independent claim 23 again recites the additional element of “a co-processor located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package” is just a generically recited component only amounting to “apply it” (MPEP 2106.05(f)) and is described merely as an object on which the method operates, which does not provide significantly more (MPEP 2106.05(b)).  Also, merely adding generic computer components or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Moreover, the extent to which (or how) the “co-processor located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package” is claimed does not impose meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method would not provide significantly more.  The particular machine or manufacture, as recited, is not integral to the claim (MPEP 2106.05(b)). With regard to whether a “co-processor…dedicated to” amounts to a particular machine, there is no details of the “processing circuitry”. Merely saying the processing circuitry is “dedicated to” doing a particular function is an intended use (MPEP 2106.05(b)). The claim does not recite a particular type of co-processor nor does it provide any details about the structure of the co-processor, therefore this is just adding a generically recited co-processor to implement the abstract idea.  The additional elements of a behavioral processing circuitry generating signals and or signal packets representative of the parameters, “means for obtaining”, “means for processing”, and “means for providing” which are just a generically recited components only amounting to “apply it” and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)) (Examiner notes that the BRI of the elements that invoke 112(f) are described as just generic computer components — see paragraph 0124 of the specification). The additional “obtaining” step and additional “providing” step are well-understood, routine, and conventional of receiving/transmitting data over a network (see MPEP 2106.05(d)(II)(i)). The description of what the generated signals are representative of is again a generic link to a particular technological environment or field of use (MPEP 2106.05(h)).  Thus, the claim does not amount to significantly more.

Claim 24 again recites the additional element of “the specified set of parameters including parameters representative of focal point, excitement, anger, fear, fatigue, dehydration, focus/distraction, regret/error acknowledgment, hunger, sloppiness/precision, empathy, or social engagement level, or any combination thereof” which is descriptive of the data being analyzed/the results of the analysis (MPEP 2106.05(g), 2106.05(h)). Additionally, describing what the parameters are “representative of” (the state of the user/operator) is just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Thus, the claim does not amount to significantly more.

Accordingly, claims 1-24 are rejected under 35 USC 101 because the claimed inventions are directed to abstract ideas without significantly more. Thus, claims 1-24 are not patent eligible.

Claim Objections
Claim 25 is objected to because of the following informalities:  Claim 25 recites “wherein the circuitry to transmit the one or more signals and/or signal packets to transmit the one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one operator's physical, mental and/or emotional state”.  Examiner suggests reciting “wherein the circuitry to transmit the one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one operator's physical, mental and/or emotional state”.  Appropriate correction is required.

Examiner Note
The positively recited “co-processor” elements of claims 1 and 23 have been interpreted as requiring hardware.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-10, 14, 15, 18-20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2018/0285463 A1; hereafter “Choi”) in view of Frazer et al. (US 2013/0096697 A1; hereafter “Frazer”).

Regarding Claim 1, Choi teaches an apparatus, comprising: a co-processor [located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package], wherein the co-processor is dedicated to generating behavioral profile content based at least in part on sensor content, (Choi [0303] [0304]: The electronic device 1701 may include one or more processors; processor 1710 may be implemented as a system on chip (SoC); [0032] [0041] [0338] [0339]: dedicated processor; [0062] [0105] [0110]: profile creation module 261 may recognize the activity of a user while operating in conjunction with the sensor framework) wherein the behavior profile content to include one or more signals and/or signal packets representative of a specified set of parameters representative of at least one particular operator's physical, mental and/or emotional state, (Choi [0060] [0062] [0105] [0110]: the creation (or update) of a profile in response to a change of a user's bio information and/or emotion information; [0082] [0092] [0094]: Preference may be set in a profile based on the bio signal which may include a heart rate, blood pressure, blood sugar, body heat, current calories consumed, an emotion state (pleasure, gloom, sorrow, surprisal or irritancy), the degree of stress, etc.; [0313] [0075]-[0079]…NOTE: the profile includes one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one operator's physical, mental and/or emotional state) and 
wherein the co-processor comprises: at least one memory to store the sensor content to include signals and/or states obtained from one or more sensors; (Choi [0071] [0072] [0092]: bio information database stores a user's bio information. The bio information DB 269a may store data that is stored in the health data framework 250 and that is associated with a profile; [0058]-[0060] [0062] [0104]: sensor data from the sensors are stored; [0304] [0310] [0311] [0313]; Fig. 2)
behavioral content processing circuitry, to include circuitry to perform one or more particular operations, to process the sensor content to generate the behavioral profile content for the at least one particular operator; (Choi [0062] [0068] [0106] [0259]: the profile creation module 261 may recognize the activity of a user by processing data indicating a physical quantity received from the sensor framework; [0190] [0193] [0269] [0277]; [0339]: describing that the "module" may include circuitry) and 
circuitry to transmit the one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one operator's physical, mental and/or emotional state to one or more decision-making systems other than the general purpose processor.  (Choi [0069] [0071] [0075]-[0079] [0081] [0082] [0105]: the profile is transmitted to an external electronic device [decision-making system], the external device capable of adjusting various parameters; [0181] [0261] [0263]-[0271]; [0049]-[0051]: communication interface…NOTE: the external device [one or more decision-making systems] would be a device other than the general purpose processor of the apparatus)
Choi may not explicitly teach every aspect of the co-processor being located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package.
Frazer teaches a co-processor located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package, (Frazer [0030] [0033] [0034]: a master processor (e.g., which in some cases may be implemented as a general-purpose computer) is communicatively coupled to one or more slave co-processors. Each slave co-processor includes its own dedicated memory (i.e., not shared with other co-processors, if they are present, and accessible only to the co-processor itself and the master processor), as well as associated hardware (e.g., processing and/or logic circuitry) to act on the contents of the dedicated memory; [0038]: co-processors may be implemented inexpensively in a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), or a fully-customized circuit; [0075] [0082] [0191]: describing that the co-processor and master CPU (general purpose processor) can be located on the same FPGA) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the co-processor located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package as taught by Frazer for the benefit of generating a user profile using sensor data in order to provide a customized service or content suitable for a user of Choi, with a reasonable expectation of success, because Frazer teaches “the control solution may be subdivided and shared amongst multiple assessment and control resources to significantly reduce latency” [0029] and “the co-processor significantly improves the response time” [0034]. In addition, Frazer teach features that are directed to analogous art and similar field of endeavor, such as, co-processor systems. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 6, Choi in view of Frazer teaches wherein the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state comprises a specified set of parameters representative of a current behavioral state and biological state of the at least one particular operator.  (Choi [0074] [0094] [0098] [0110]: describing representing user’s current emotional/behavioral state and current biological state; [0105] [0106] [0139]; [0208]: bio information may be information related to the current body state of the user) [The motivation of claim 1 is applicable to claim 6 and thereby incorporated]

Regarding Claim 7, Choi in view of Frazer teaches wherein the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state to include one or more parameters representative of focal point, excitement, anger, fear, fatigue, dehydration, or focus/distraction, or any combination thereof.  (Choi [0094] [0103] [0110]: pleasure, gloom, sorrow, surprisal, irritancy, skin moisture ratio; fatigue; tension) [The motivation of claim 1 is applicable to claim 7 and thereby incorporated]

Regarding Claim 8, Choi in view of Frazer teaches wherein the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state to include one or more parameters representative of regret/error acknowledgment, hunger, sloppiness/precision, empathy, or social engagement level, or any combination thereof.  (Choi [0094] [0103] [0132]: bio signal 330 may include blood sugar and current calories consumed; pleasure, gloom, sorrow, surprisal or irritancy, and the degree of stress) [The motivation of claim 1 is applicable to claim 8 and thereby incorporated]

Regarding Claim 9, Choi in view of Frazer teaches wherein the behavioral content processing circuitry to generate the behavioral profile content repetitively.   (Choi [0067] [0099] [0101] [0108] [0342]: profile update module 265 may manage the update of a profile. The update cycles of profiles may be differently set. For example, the update cycle may be set in a short term or a long term for each profile) [The motivation of claim 1 is applicable to claim 9 and thereby incorporated]

Regarding Claim 10, Choi in view of Frazer teaches wherein the one or more sensors to include at least one camera, at least one microphone, at least one perspiration and/or temperature sensor, at least one pressure sensor, at least one 4heart rate monitor, at least one hydration sensor, or at least one breath sensor, or any combination thereof.  (Choi [0034] [0036] [0313]: camera; heart rate monitor; blood pressure measuring device, temperature; [0159]: camera, microphone; [0263]: skin moisture ratio information; [0276]: obtain breathing information thorough a sensor) [The motivation of claim 1 is applicable to claim 10 and thereby incorporated]

Regarding Claim 14, Choi teaches a method, comprising: at a co-processor [located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package], wherein the co- processor is dedicated to generating behavioral profile content based at least in part on sensor content, (Choi [0303] [0304]: The electronic device 1701 may include one or more processors; processor 1710 may be implemented as a system on chip (SoC); [0032] [0041] [0338] [0339]: dedicated processor; [0062] [0105] [0110]: profile creation module 261 may recognize the activity of a user while operating in conjunction with the sensor framework) wherein the behavior profile content comprises one or more signals and/or signal packets representative of a specified set of parameters representative of at least one particular operator's physical, mental and/or emotional state, (Choi [0060] [0062] [0105] [0110]: the creation (or update) of a profile in response to a change of a user's bio information and/or emotion information; [0082] [0092] [0094]: Preference may be set in a profile based on the bio signal which may include a heart rate, blood pressure, blood sugar, body heat, current calories consumed, an emotion state (pleasure, gloom, sorrow, surprisal or irritancy), the degree of stress, etc.; [0313] [0075]-[0079]…NOTE: the profile includes one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one operator's physical, mental and/or emotional state)
obtaining one or more signals and/or states representative of the sensor content from one or more sensors; (Choi [0058]-[0060] [0313]: sensor module obtaining data from sensors; [0062] [0071] [0072] [0104]: sensor data from the sensors are stored; [0092]; [0304] [0310] [0311]; Figs. 1, 2, and 17)
processing the sensor content to generate the one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state; (Choi [0062] [0068] [0106] [0259]: the profile creation module 261 may recognize the activity of a user by processing data indicating a physical quantity received from the sensor framework; [0190] [0193] [0269] [0277]; [0339]: describing that the "module" may include circuitry) and 
providing the one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one operator's physical, mental and/or emotional state to one or more decision-making systems other than the general purpose processor.   (Choi [0069] [0071] [0075]-[0079] [0081] [0082] [0105]: the profile is transmitted to an external electronic device [decision-making system], the external device capable of adjusting various parameters; [0181] [0261] [0263]-[0271]; [0049]-[0051]: communication interface…NOTE: the external device [one or more decision-making systems] would be a device other than the general purpose processor of the apparatus)
Choi may not explicitly teach every aspect of the co-processor being located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package.
Frazer teaches at a co-processor located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package, (Frazer [0030] [0033] [0034]: a master processor (e.g., which in some cases may be implemented as a general-purpose computer) is communicatively coupled to one or more slave co-processors. Each slave co-processor includes its own dedicated memory (i.e., not shared with other co-processors, if they are present, and accessible only to the co-processor itself and the master processor), as well as associated hardware (e.g., processing and/or logic circuitry) to act on the contents of the dedicated memory; [0038]: co-processors may be implemented inexpensively in a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), or a fully-customized circuit; [0075] [0082] [0191]: describing that the co-processor and master CPU (general purpose processor) can be located on the same FPGA) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the co-processor located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package as taught by Frazer for the benefit of generating a user profile using sensor data in order to provide a customized service or content suitable for a user of Choi, with a reasonable expectation of success, because Frazer teaches “the control solution may be subdivided and shared amongst multiple assessment and control resources to significantly reduce latency” [0029] and “the co-processor significantly improves the response time” [0034]. In addition, Frazer teach features that are directed to analogous art and similar field of endeavor, such as, co-processor systems. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 15, Choi in view of Frazer teaches wherein the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state includes one or more parameters representative of a current behavioral state and biological state of the at least one particular operator.  (Choi [0074] [0094] [0098] [0110]: describing representing user’s current emotional/behavioral state and current biological state; [0105] [0106] [0139]; [0208]: bio information may be information related to the current body state of the user) [The motivation of claim 14 is applicable to claim 15 and thereby incorporated]

Regarding Claim 18, Choi in view of Frazer teaches wherein the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state includes one or more parameters representative of focal point, excitement, anger, fear, fatigue, dehydration, (Choi [0094] [0103] [0110]: pleasure, gloom, sorrow, surprisal, irritancy, skin moisture ratio; fatigue; tension) focus/distraction, regret/error acknowledgment, hunger, sloppiness/precision, empathy, or social engagement level, or any combination thereof.  (Choi [0094] [0103] [0132]: bio signal 330 may include blood sugar and current calories consumed; pleasure, gloom, sorrow, surprisal or irritancy, and the degree of stress) [The motivation of claim 14 is applicable to claim 18 and thereby incorporated]

Regarding Claim 19, Choi in view of Frazer teaches wherein the processing the sensor content to generate the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state comprises repetitively processing the sensor content to update the behavioral profile content.  (Choi [0067] [0099] [0101] [0108] [0342]: profile update module 265 may manage the update of a profile. The update cycles of profiles may be differently set. For example, the update cycle may be set in a short term or a long term for each profile) [The motivation of claim 14 is applicable to claim 19 and thereby incorporated]

Regarding Claim 20, Choi in view of Frazer teaches wherein the repetitively processing the sensor content comprises processing the sensor content at specified intervals of time.  (Choi [0067] [0099]-[0101] [0107] [0108]: the sensor is processed and updated at specified time intervals) [The motivation of claim 14 is applicable to claim 20 and thereby incorporated]

Regarding Claim 23, Choi teaches an apparatus, comprising: a co-processor [located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package], wherein the co- processor to include behavioral processing circuitry dedicated to generating behavioral profile content based at least in part on sensor content,  (Choi [0303] [0304]: The electronic device 1701 may include one or more processors; processor 1710 may be implemented as a system on chip (SoC); [0032] [0041] [0338] [0339]: dedicated processor; [0062] [0105] [0110]: profile creation module 261 may recognize the activity of a user while operating in conjunction with the sensor framework) wherein the behavior profile content to include one or more signals and/or signal packets representative of a specified set of parameters representative of at least one particular operator's physical, mental and/or emotional state, (Choi [0060] [0062] [0105] [0110]: the creation (or update) of a profile in response to a change of a user's bio information and/or emotion information; [0082] [0092] [0094]: Preference may be set in a profile based on the bio signal which may include a heart rate, blood pressure, blood sugar, body heat, current calories consumed, an emotion state (pleasure, gloom, sorrow, surprisal or irritancy), the degree of stress, etc.; [0313] [0075]-[0079]…NOTE: the profile includes one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one operator's physical, mental and/or emotional state) and 
wherein the behavioral content processing circuitry comprises: means for obtaining one or more signals and/or states representative of the sensor content from one or more sensors; [This element is interpreted under 35 U.S.C. 112(f) as the computing device, or at least to a processor and a memory connected by a communication bus, as described in the specification paragraph 0124] (Choi [0058]-[0060] [0313]: sensor module obtaining data from sensors; [0062] [0071] [0072] [0104]: sensor data from the sensors are stored; [0092]; [0304] [0310] [0311];  Figs. 1, 2, and 17)
means for processing the sensor content, including means for generating the one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state; [This element is interpreted under 35 U.S.C. 112(f) as the computing device, or at least to a processor and a memory connected by a communication bus, as described in the specification paragraph 0124] (Choi [0062] [0068] [0106] [0259]: the profile creation module 261 may recognize the activity of a user by processing data indicating a physical quantity received from the sensor framework; [0190] [0193] [0269] [0277]; [0339]: describing that the "module" may include circuitry) and 
means for providing the one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one operator's physical, mental and/or emotional state to one or more decision-making systems other than the general purpose processor.  [This element is interpreted under 35 U.S.C. 112(f) as the computing device, or at least to a processor and a memory connected by a communication bus, as described in the specification paragraph 0124]  (Choi [0069] [0071] [0075]-[0079] [0081] [0082] [0105]: the profile is transmitted to an external electronic device [decision-making system], the external device capable of adjusting various parameters; [0181] [0261] [0263]-[0271]; [0049]-[0051]: communication interface…NOTE: the external device [one or more decision-making systems] would be a device other than the general purpose processor of the apparatus)
Choi may not explicitly teach every aspect of the co-processor being located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package.8
Frazer teaches a co-processor located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package, (Frazer [0030] [0033] [0034]: a master processor (e.g., which in some cases may be implemented as a general-purpose computer) is communicatively coupled to one or more slave co-processors. Each slave co-processor includes its own dedicated memory (i.e., not shared with other co-processors, if they are present, and accessible only to the co-processor itself and the master processor), as well as associated hardware (e.g., processing and/or logic circuitry) to act on the contents of the dedicated memory; [0038]: co-processors may be implemented inexpensively in a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), or a fully-customized circuit; [0075] [0082] [0191]: describing that the co-processor and master CPU (general purpose processor) can be located on the same FPGA) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the co-processor located on a particular semiconductor die coupled to a general purpose processor located on the particular semiconductor die or located with the co-processor within a particular semiconductor package as taught by Frazer for the benefit of generating a user profile using sensor data in order to provide a customized service or content suitable for a user of Choi, with a reasonable expectation of success, because Frazer teaches “the control solution may be subdivided and shared amongst multiple assessment and control resources to significantly reduce latency” [0029] and “the co-processor significantly improves the response time” [0034]. In addition, Frazer teach features that are directed to analogous art and similar field of endeavor, such as, co-processor systems. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 24, Choi in view of Frazer teaches wherein the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state to include one or more parameters representative of focal point, excitement, anger, fear, fatigue, dehydration, (Choi [0094] [0103] [0110]: pleasure, gloom, sorrow, surprisal, irritancy, skin moisture  ratio; fatigue; tension) focus/distraction, regret/error acknowledgment, hunger, sloppiness/precision, empathy, or social engagement level, or any combination thereof.  (Choi [0094] [0103] [0132]: bio signal 330 may include blood sugar and current calories consumed; pleasure, gloom, sorrow, surprisal or irritancy, and the degree of stress) [The motivation of claim 23 is applicable to claim 24 and thereby incorporated]

Regarding Claim 25, Choi in view of Frazer teaches wherein the circuitry to transmit the one or more signals and/or signal packets to transmit the one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one operator's physical, mental and/or emotional state to one or more decision-making systems other than the general purpose processor to control, at least in part, operation of a particular machine to affect safety of the at least one operator or one or more other individuals or a combination thereof. (Choi [0069] [0071] [0075]-[0079] [0081] [0082] [0105] [0277]: describing the profile [including one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one operator's physical, mental and/or emotional state] is transmitted to an external electronic device [decision-making system], the external device capable of adjusting various parameters based on the transmitted profile to affect safety of the at least one operator or one or more other individuals or a combination thereof; [0112] [0181] [0233] [0258]-[0261] [0267] [0269]-[0271]; [0049]-[0051]: communication interface…NOTE: the external device [one or more decision-making systems] would be a device other than the general purpose processor of the apparatus/user device) [The motivation of claim 1 is applicable to claim 25 and thereby incorporated]

Claims 2-5, 11-13, 16, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Frazer in further view of Chaudhuri (US 2019/0147228 A1; hereafter “Chaudhuri”).

Regarding Claim 2, Choi in view of Frazer does teach a sensor module 1740 may further include a control circuit for controlling one or more sensors included therein (Choi [0313]). However, Choi in view of Frazer may not explicitly teach wherein the behavioral content processing circuitry to include a plurality of configurable sensor content processing units to individually perform particular sensor content processing operations.  
Chaudhuri teaches wherein the behavioral content processing circuitry to include a plurality of configurable sensor content processing units to individually perform particular sensor content processing operations.  (Choi [0313]: sensor module 1740 may further include a control circuit for controlling one or more sensors included therein; Chaudhuri [0063] [0064]: the data input device [sensor content processing circuitry] includes a plurality of sensor modules to individually perform sensor content processing; Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the sensor content processing circuitry to include a plurality of configurable sensor content processing units to individually perform particular sensor content processing operations as taught by Chaudhuri for the benefit of generating a user profile using sensor data in order to provide a customized service or content suitable for a user of Choi in view of Frazer, with a reasonable expectation of success, in order to provide an assortment of data items collected which provides a way to correlate visual, sound, and emotional queues and also allow for redundant checks to ensure data correctness by providing comparisons and corrections for a person (Chaudhuri [0019]). Further, having individual sensor content processing units to process particular sensor content would allow for enhanced coordination of sensor data collection (Chaudhuri [0133]), which would enhance computing resources. In addition, both references (Choi in view of Frazer and Chaudhuri) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, behavioral content processing. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 3, Choi in view of Frazer in further view of Chaudhuri teaches wherein the behavioral content processing circuitry to include a plurality of configurable machine-learning units to individually perform particular machine-learning techniques.  (Choi [0091]; Chaudhuri [0066]-[0069] [0071]: the behavior learning system [machine-learning circuitry] includes a plurality of machine learning units to individually perform particular machine-learning techniques; Figs. 4-7) [The motivation of claim 2 is applicable to claim 3 and thereby incorporated]

Regarding Claim 4, Choi in view of Frazer in further view of Chaudhuri teaches wherein individual sensor content processing units of the plurality of configurable sensor content processing units or individual machine-learning units of the plurality of configurable machine learning units, or a combination thereof, to be configurable at least in part in accordance one or more control signals generated by control circuitry at least in part in response to one or more sensor availability parameters, one or more sensor type parameters, one or more parameters descriptive of a particular operator of the at least one particular operator, one or more environmental parameters, one or more behavioral profile content specification parameters, or one or more parameters to be obtained from the one or more decision-making systems, or any combination thereof.  (Chaudhuri [0123] [0124]: What data is received will be streamed to a behavior learning system. The system builds or updates a user profile with what data is available; [0133] [0134]: Not all modules need to collect data at the same time and there are times where certain data will be collected but other data will not. For example, if a subject is silent, then video data (1004), electronic device identification data (1006), and spatial position data (1007) will be collected and the profile updated) [The motivation of claim 2 is applicable to claim 4 and thereby incorporated]

Regarding Claim 5, Choi in view of Frazer in further view of Chaudhuri teaches wherein individual sensor content processing units of the plurality of configurable sensor content processing units combine, adjust timing, reduce noise, convert from digital to analog, convert from analog to digital, or normalize, or any combination thereof, one or more of the signals and/or states obtained from the one or more sensors.  (Choi [0313] [0318]: sensor module 1740 may measure, for example, a physical quantity or sense the operating state of the electronic device 1701, and may convert the measured or sensed information into an electric signal; Chaudhuri [0064] [0107] [0108]: reduce noise) [The motivation of claim 2 is applicable to claim 5 and thereby incorporated]

Regarding Claim 11, Choi in view of Frazer does teach processing sensor data from a microphone (Choi [0159] [0318]). However, Choi in view of Frazer may not explicitly teach every aspect of wherein the behavioral content processing circuitry to process the sensor content from the at least one microphone to generate one or more parameters representative of volume, tone, or sentiment, or any combination thereof.  
Chaudhuri teaches wherein the behavioral content processing circuitry to process the sensor content from the at least one microphone to generate one or more parameters representative of volume, tone, or sentiment, or any combination thereof.  (Chaudhuri [0065] [0121] [0112] [0115] [0131]: microphone; audio processing utilizes volume, tone, sentiment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include at least one microphone to generate one or more parameters representative of volume, tone, or sentiment, or any combination thereof as taught by Chaudhuri for the benefit of generating a user profile using sensor data in order to provide a customized service or content suitable for a user of Choi in view of Frazer, with a reasonable expectation of success, because processing sensor data using a microphone is a well-known input method in the art and simply substituting a sensor would be obvious and would yield predictable results. Moreover, processing sensor data from a microphone to generate parameters representing volume, tone, or sentiment would provide voice fingerprinting and to further provide context for a user. In addition, references (Choi in view of Frazer and Chaudhuri) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, behavioral content processing. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 12, Choi in view of Frazer in further view of Chaudhuri teaches wherein the behavioral content processing circuitry to process the sensor content from the at least one camera to generate one or more parameters representative of pupil dilation, focal point, blink duration, or blink rate, or any combination thereof. (Choi [0119] [0313]: iris recognition; [0319]: camera module; Chaudhuri [0065] [0087]: camera; gaze tracking module utilizes user's field of view and eye position [focal point]; [0137]: iris identification) [The motivation of claim 11 is applicable to claim 12 and thereby incorporated]

Regarding Claim 13, Choi in view of Frazer in further view of Chaudhuri teaches wherein the plurality of configurable machine-learning units to process content representative of one or more characteristics of the at least one particular operator or user-generic content, or a combination thereof, to train a machine-learning parameter set.   (Choi [0091] [0098]: the long-term profile may be a user's basic profile, for example, and may be updated when a user's life pattern is trained by machine learning; Chaudhuri [0051] [0069] [0071]: describing a plurality of machine learning systems to process data to train a parameter set) [The motivation of claim 2 is applicable to claim 13 and thereby incorporated]

Regarding Claim 16, Choi in view of Frazer may not explicitly teach every aspect of wherein the co-processor includes a plurality of operational units to respectively perform one or more particular machine-learning operations.  
However, Chaudhuri teaches wherein the co-processor includes a plurality of operational units to respectively perform one or more particular machine-learning operations.  (Chaudhuri [0065]-[0069] [0071]: the behavior learning system includes a plurality of machine learning units to individually perform particular machine-learning techniques; Figs. 4-7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include a plurality of operational units to respectively perform one or more particular machine-learning operations as taught by Chaudhuri for the benefit of generating a user profile using sensor data in order to provide a customized service or content suitable for a user of Choi in view of Frazer, with a reasonable expectation of success, in order to automatically learn and improve from experience without being explicitly programmed (Chaudhuri [0051]) and form improved data analysis (Chaudhuri [0100]). In addition, both references (Choi in view of Frazer and Chaudhuri) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, behavioral content processing. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 17, Choi in view of Frazer in further view of Chaudhuri teaches further comprising selecting at least one of the one or more particular machine-learning operations for processing the sensor content based, at least in part, on an identity of the at least one particular operator.  (Chaudhuri [0133]: Not all modules need to collect data at the same time and there are times where certain data will be collected but other data will not. For example, if a subject is silent [an identity of the particular user], then video data (1004), electronic device identification data (1006), and spatial position data (1007) will be collected and the profile updated) [The motivation of claim 16 is applicable to claim 17 and thereby incorporated]

Regarding Claim 21, Choi in view of Frazer does teach processing sensor data from a microphone (Choi [0159] [0318]). However, Choi in view of Frazer may not explicitly teach every aspect of wherein the processing the sensor content comprises processing content obtained from at least one microphone to generate one or more parameters representative of volume, tone, or sentiment, or any combination thereof.  
Chaudhuri teaches wherein the processing the sensor content comprises processing content obtained from at least one microphone to generate one or more parameters representative of volume, tone, or sentiment, or any combination thereof. (Chaudhuri [0065] [0121] [0112] [0115] [0131]: microphone; audio processing utilizes volume, tone, sentiment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include at least one microphone to generate one or more parameters representative of volume, tone, or sentiment, or any combination thereof as taught by Chaudhuri for the benefit of generating a user profile using sensor data in order to provide a customized service or content suitable for a user of Choi in view of Frazer, with a reasonable expectation of success, because processing sensor data using a microphone is a well-known input method in the art and simply substituting a sensor would be obvious and would yield predictable results. Moreover, processing sensor data from a microphone to generate parameters representing volume, tone, or sentiment would provide voice fingerprinting and to further provide context for a user. In addition, references (Choi in view of Frazer and Chaudhuri) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, behavioral content processing. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 22, Choi in view of Frazer does teach processing sensor data from a camera (Choi [0119] [0313] [0319]). However, Choi in view of Frazer may not explicitly teach every aspect of wherein the processing the sensor content comprises processing content obtained from at least one camera to generate one or more parameters representative of pupil dilation, focal point, blink duration, or blink rate, or any combination thereof.  
Chaudhuri teaches wherein the processing the sensor content comprises processing content obtained from at least one camera to generate one or more parameters representative of pupil dilation, focal point, blink duration, or blink rate, or any combination thereof.  (Chaudhuri [0065] 0087]: camera; gaze tracking module utilizes user's field of view and eye position [focal point]; [0137]: iris identification)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include at least one camera to generate one or more parameters representative of pupil dilation, focal point, blink duration, or blink rate, or any combination thereof as taught by Chaudhuri for the benefit of generating a user profile using sensor data in order to provide a customized service or content suitable for a user of Choi in view of Frazer, with a reasonable expectation of success, because processing sensor data using a camera is a well-known input method in the art and simply substituting a sensor would be obvious and would yield predictable results. Moreover, processing sensor data from a camera to generate parameters representing pupil dilation, focal point, blink duration, or blink rate would provide context for a user. In addition, references (Choi in view of Frazer and Chaudhuri) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, behavioral content processing. This close relation between the references highly suggests a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Bowden
US 10,321,399 B1 – Directed to an always-on processor response to outlier sensor readings [column 2 lines 44-45]
Brewer et al.
US 8,205,066 B2 – Directed to co-processor infrastructure that supports dynamically-modifiable personalities, particularly dynamically-modifiable vector processing personalities [column 1 lines 43-45]


US Patent Application Publications
Jha et al.
US 2017/0213002 A1 – Directed to wearable medical devices are configured for use with a plurality of sensors. The device includes a host microcontroller, a safety coprocessor and an actuator. [Abstract]
Kasiviswanathan
US 2020/0211364 A1 – Directed to real-time monitoring devices and controlling one or more events in an environment [0001]. “The co-processor 107 may be responsible for receiving the sensor data 104 from each of the one or more replaceable sensors 103. In an embodiment, the co-processor 107 may analyze the received sensor data 104 and compare values of the received sensor data 104 with a set of predetermined values to determine if there are any deviation in the values of the received sensor data 104” [0026]
Orvis et al.
US 2019/0339789 A1 – Directed to wearable device having sensor-dependent behavior modification [Abstract]


Non-Patent Literature
Georgiev, Petko. “DSP.Ear: Leveraging Co-Processor Support for Continuous Audio Sensing on Smartphones”. SenSys ’14.  November 3-5, 2014. <https://dl.acm.org/doi/10.1145/2668332.2668349>
Robertson, George G. “The Cognitive Coprocessor Architecture for Interactive User Interface”. November 1989. <https://dl.acm.org/doi/abs/10.1145/73660.73662>


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142

/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        May 2, 2022